 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
     DALE MANATAD,                                        NO. 2:18-cv-01547-RSM
 9
                    Plaintiff,                             STIPULATION AND ORDER OF
10                                                         DISMISSAL WITH PREJUDICE AND
              v.                                           WITHOUT COSTS
11
     WALMART, INC., a foreign corporation,
12   registered and doing business in Washington as
     WALMART #5195; and,
13   “JOHN DOE CORPORATION” an unknown
     entity,
14                  Defendants.
15

16            Plaintiff DALE MANATAD and Defendant WALMART INC. (incorrectly identified
17   in the operative Complaint as WALMART ”,” INC.) by and through their respective attorneys
18   of record, hereby stipulate and agree that all claims against Defendant WALMART INC. may
19   be dismissed in their entirety, with prejudice, and without costs and/or attorney fees to any
20   party.
21

22   \\\
23   \\\
24   \\\
25


      STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE                 Williams, Kastner & Gibbs PLLC
                                                                        601 Union Street, Suite 4100
      AND WITHOUT COSTS - 1                                             Seattle, Washington 98101-2380
      (2:18-cv-01547-RSM)                                               (206) 628-6600

     7000384.1
 1    DATED this 3rd day of January, 2020.              DATED this 3rd day of January, 2020.

 2    WILLIAMS, KASTNER & GIBBS PLLC                    JACOBS & JACOBS

 3

 4    By s/Eddy Silverman                               By s/Matter Renda, with permission
        Rodney L. Umberger, WSBA No. 24948                 Matt Renda, WSBA No. 31155
 5      Eddy Silverman, WSBA No. 53494
                                                        114 E. Mecker Ave
 6    Two Union Square                                  PO Box 513
      601 Union Street, Suite 4100                      Puyallup, WA 98371
 7    Seattle, WA 98101-2380                            Phone: 253.845.0577
      Phone: 206.628.6600                               Fax: 253.845.9060
 8    Fax:     206.628.6611                             Email:mrenda@jacobsanjacobs.net
      Email: rumberger@williamskastner.com
 9             esilverman@williamskastner.com

10    Counsel for Defendant Walmart Inc.                Counsel for Plaintiff

11
                                       ORDER OF DISMISSAL
12
             THIS MATTER having come before the Court by way of stipulated motion by the
13
     Plaintiff DALE MANATAD and Defendant WALMART INC. to dismiss all claims against
14
     WALMART INC. with prejudice and without costs and/or attorney fees as to any party, and
15
     the Court being fully advised now ORDERED as follows:
16
             All claims against Defendant WALMART INC. are hereby dismissed with prejudice
17
     and without costs and/or attorney fees as to any party.
18

19           IT IS SO ORDERED BY THE COURT.
20
             DATED this 8 day of January 2020.
21

22

23
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
24

25


      STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE                Williams, Kastner & Gibbs PLLC
                                                                       601 Union Street, Suite 4100
      AND WITHOUT COSTS - 2                                            Seattle, Washington 98101-2380
      (2:18-cv-01547-RSM)                                              (206) 628-6600

     7000384.1
 1   PRESENTED BY:

 2   WILLIAMS KASTNER & GIBBS PLLC
 3

 4
     By s/Eddy Silverman
 5      Rodney L. Umberger, WSBA No. 24948
        Eddy Silverman, WSBA No. 53494
 6      601 Union Street, Suite 4100
        Seattle, WA 98101-2380
 7      Counsel for Defendant Walmart Inc.

 8   APPROVED AS TO FORM AND CONTENT BY:
 9   JACOBS & JACOBS
10
     By s/Matt Renda, with permission
11      Matt Renda, WSBA No. 31155
        114 E. Mecker Ave
12      Puyallup, WA 98371
        Counsel for Plaintiff
13

14

15

16

17

18

19

20

21

22

23

24

25


      STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE   Williams, Kastner & Gibbs PLLC
                                                          601 Union Street, Suite 4100
      AND WITHOUT COSTS - 3                               Seattle, Washington 98101-2380
      (2:18-cv-01547-RSM)                                 (206) 628-6600

     7000384.1
